 Case 3:19-cv-01159-GCS Document 28 Filed 10/26/20 Page 1 of 3 Page ID #70




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARCEL CARADINE, #B72637,                    )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )     Cause No. 3:19-cv-01159-GCS
                                             )
ROB JEFFREYS, et al.,                        )
                                             )
                     Defendants.             )

                                        ORDER

SISON, Magistrate Judge:

       Plaintiff Marcel Caradine, a former inmate of the Illinois Department of

Corrections, filed this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. This matter is now before the Court on a Motion to Withdraw (Doc.

25) filed by Plaintiff’s counsel. For the reasons set forth below, the Motion is GRANTED.

       Plaintiff filed this action alleging he was confined in excess of his sentence. (Doc.

1). Following preliminary review of the Complaint under 28 U.S.C. § 1915A, the

Complaint was dismissed for failure to state a claim and Plaintiff was granted leave to

file an amended complaint. (Doc. 13). Counsel subsequently entered on Plaintiff’s behalf

(Doc. 19) and was granted additional time to file an amended complaint (Doc. 24).

       Prior to the deadline for the filing of an amended complaint, Plaintiff’s counsel

filed the motion to withdraw. (Doc. 25). Counsel averred that she had been unable to

obtain the records she believed she needed to file an amended complaint. Counsel

believed it was best that she withdraw her appearance rather than do harm to the case.



                                         Page 1 of 3
 Case 3:19-cv-01159-GCS Document 28 Filed 10/26/20 Page 2 of 3 Page ID #71




       A hearing was held on the motion on October 20, 2020. (Doc. 27). Plaintiff did not

appear. Plaintiff’s counsel appeared and submitted an Affidavit attesting that Plaintiff

was provided notice of the motion to withdraw and had acknowledged receipt of the

motion through Digisigner. Plaintiff’s counsel expounded on the difficulties she was

having in obtaining relevant documents from various sources. She further indicated that

she had agreed to the representation on a pro bono basis and that the scope of the case

was beyond what she had anticipated and what was represented to her by Plaintiff. She

also noted that she was having trouble communicating with Plaintiff due to the fact that

he was recently released from prison.

       The Court finds that Plaintiff will not be prejudiced by the withdrawal of Counsel.

This case is still in the early stages, and Plaintiff is competent to litigate this matter pro se

at this time. Although Plaintiff failed to state a claim in his Complaint, he has

demonstrated that he has the ability to articulate clearly and effectively on his own behalf.

His case involves one straightforward issue as to whether he was confined in excess of

his sentence. The problem with his Complaint was that the allegations did not indicate

what role the defendants played in the alleged excessive confinement. In fact, Plaintiff

did not mention any defendant by name in his statement of claim. Plaintiff should have

sufficient knowledge to identify the individuals who committed the acts he alleges in his

Complaint. Plaintiff may use “John Doe” or “Jane Doe” to refer to parties whose names

are unknown (for example, John Doe # 1 did X and Jane Doe # 2 did Y.)

       The deadline for filing an amended complaint has passed. Plaintiff is granted one

more extension of time to file an amended complaint, which is now due on or before

                                           Page 2 of 3
 Case 3:19-cv-01159-GCS Document 28 Filed 10/26/20 Page 3 of 3 Page ID #72




November 30, 2020. Plaintiff is REMINDED that he should identify each defendant in

the case caption and set forth sufficient allegations against each defendant to describe

what the defendant did or failed to do to violate his constitutional rights. A successful

complaint generally alleges “the who, what, when, where, and how . . . .” DiLeo v. Ernst

& Young, 901 F.2d 624, 627 (7th Cir. 1990). Plaintiff should attempt to include the relevant

facts of his case in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. Should Plaintiff fail to file his

amended complaint within the allotted time or consistent with the instructions set forth

in the Order, the entire case shall be dismissed with prejudice for failure to comply with

a court order and/or for failure to prosecute his claim.

       Plaintiff is REMINDED that he is under a continuing obligation to keep the Clerk

of Court informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after

a transfer or other change in address occurs. Failure to comply with this Order will cause

a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. PROC. 41(b).

       IT IS SO ORDERED.                                         Digitally signed
                                                                 by Judge Sison 2
       DATED: October 26, 2020.                                  Date: 2020.10.26
                                                                 11:00:21 -05'00'
                                                  ____________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                         Page 3 of 3
